DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (US 2014/0253868) in view of Farzbod (US 2017/0026744) and Dobson (US 7,631,968).
With respect to claim 1, Jannard teaches a system for sensing physiological data of a user and configured to attach to at least one arm of an eyeglasses frame, the system comprising:
a housing (Jannard: Fig. 12, detachable module 104 includes a housing 140, comprised of an elastic material), wherein the housing defines a channel configured to receive the at least one arm (Jannard: Para. [0093]; Fig. 12, detachable module 104 includes a coupling 142 configured to receive the ear stem 112 of support 102 of the support assembly 100);
a processor positioned within the housing (Jannard: Fig. 50; Paras. [0155] and [0191]);
a microphone positioned on an exterior surface of the housing (Jannard: Fig. 12, microphone 176 positioned on the external surface of the housing 140);
a display attached to the housing by a first flexible arm (Jannard: Para. [0086], module 104 used to drive a heads-up display; Fig. 44, display 402 interconnected with the module 400 with an articulating arm 410; Paras. [0168] and [0173]); and
an audio output device attached to housing by a second flexible arm, wherein the audio output device is at least one of a bone conduction sensor, transducer, or vibrational sensor (Jannard: Para. [0221]; Fig. 5, a speaker 144 as a bone conduction transducer affixed to the housing 104 via articulating arm 146).
Jannard fails to disclose a sensor as a bone conduction sensor, transducer, or vibrational sensor.
However, Farzbod discloses:
a sensor, wherein the sensor is at least one of a bone conduction sensor, transducer, or vibrational sensor (Farzbod: Para. [0023]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the system, as taught by Jannard, to incorporate the MEMS microphone with a gas-filled chamber as an application of a bone conducting microphone, as taught by Farzbod, in order to provide a head mounded display device configured to detect vibrations of the wear’s bone structure corresponding to the wearer’s speech in substantial isolation from any ambient sounds traveling through the air (Farzbod: Paras. [0023] – [0025] and [0031]).
Jannard as modified by Farzbod fails to expressly disclose:
the housing comprising a rigid material;
the processor positioned within the rigid material of the housing; and
the microphone positioned on the exterior surface of the rigid material.
However, Dobson discloses:
the housing comprising a rigid material (Dobson: Figs. 1-2, housing 105), wherein the external surface comprises, on a first side a channel configured to receive the at least one arm (Dobson: Figs. 1-2, multiple fasteners 135a-135f formed to an exterior of the housing 105 and to the exterior of the housing 107) and comprises on a second side opposing and parallel to the first side, one or more controls (Dobson: Fig. 1; Col. 4, lines 22-32, switches 123a-123d mounted to housing 105 or 107 and positioned on the side opposing the fasteners 135-a-135f) and wherein the housing further comprises an internal volume defined by the first side and the second side of the external surface (Dobson: Fig. 2, housing 105 contains a circuit (or module) 106 for housing electrical components),
the processor positioned within the rigid material of the housing (Dobson: Figs. 2 and 6; Col. 6, lines 30-35, housing 105 contains an electronics circuit 106 which includes a processor 160); and
the microphone positioned on the exterior surface of the rigid material (Dobson: Fig. 1; Col. 3, lines 60-65, microphone 122 mounted on the housing 105).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the system, as taught by Jannard and Farzbod, to incorporate the switches mounted on the housing supported by the frame of the eyeglasses, as taught by Dobson, in order to allow the user to control various functions and priorities of the device (Dobson: Col. 4, lines 22-32).

With respect to claim 2, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 wherein the channel is partially open (Jannard: Fig. 31, gripping pad defines a partially open channel).

With respect to claim 3, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 wherein the rigid material of the housing is configured to be positioned on the at least one arm such that the at least one arm is positioned between at least 50% of the rigid material and the user's head (Jannard: Fig. 30, ear stem 234 is received between inside and outside grips 212 and 214; Para. [0134]).

With respect to claim 4, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 further comprising an elastic material attached to the rigid material and configured to enclose the channel (Jannard: Fig. 31, gripping pad 216 is an elastomeric material configured to conform to the shape of the ear stem 234; Para. [0135]).

With respect to claim 5, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 wherein the display is dimensioned to be smaller than one lens of the eyeglasses (Jannard: Fig. 44, display 402 is smaller than the lenses of the support assembly 300).

With respect to claim 6, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 further comprising a wired pathway incorporated into each of the first flexible arm and the second flexible arm (Jannard: Figs. 43-44, wire 308 connects electrical components of the removable modules 304 and 306).

With respect to claim 9, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 wherein the microphone is positioned on the exterior surface of the rigid material that is closest to a front portion of the eyeglasses frame (Jannard: Fig. 12, microphone 176 of the detachable module 104 is positioned closest to the front of the support 102).

With respect to claim 10, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 wherein the processor is configured to be in wireless communication with a remotely located server (Jannard: Para. [0163]).

Claims 7, 8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard, Farzbod and Dobson, as applied to claims 1-6, 9 and 10 above, and further in view of Komaki (US 2017/0150897).
With respect to claim 7, the combination of Jannard as modified by Farzbod and Dobson teaches the system of claim 1 further comprising a sensor configured to be attached to a bridge of the eyeglasses frame and be in electrical communication with the processor (Farzbod: Para. [0021] and [0073], BCM arranged on a nose pad 152 of an HMD).
The combination of Jannard as modified by Farzbod fails to expressly disclose an electrooculography sensor.
However, Komaki discloses an electrooculography sensor (Komaki: Figs. 18-19; Para. [0144]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the system, as taught by Jannard and Farzbod, to incorporate the electro-oculographic (EOG) sensory structure and placement, as taught by Komaki, in order to obtain eye movement data of a high degree of accuracy eliminating mixture of vertical and horizontal data (Komaki: Paras. [0171]).

With respect to claim 8, the combination of Jannard as modified by Farzbod and Komaki teaches the system of claim 7 wherein the electrooculography sensor comprises at least two electrodes configured to physically contact a portion of the user's face (Komaki: Fig. 18, electrodes 151a, 151b, 152a and 152b configured to directly contact the user’s face).

With respect to claim 11, Jannard teaches a kit comprising a first module and a second module, each configured to attach to portions of an eyeglasses frame and configured to sense physiological data of a user, the kit comprising:
the first module comprising 
a first housing made of a material (Jannard: Fig. 12, detachable module 104 includes a housing 140), wherein the housing defines a first channel configured to receive a first arm of the eyeglasses frame (Jannard: Para. [0093]; Fig. 12, detachable module 104 includes a coupling 142 configured to receive the ear stem 112 of support 102 of the support assembly 100);
a first processor positioned within the first housing (Jannard: Fig. 50; Paras. [0155] and [0191]);
a first microphone positioned on an exterior surface of the first housing (Jannard: Fig. 12, microphone 176 positioned on the external surface of the housing 140);
a first display attached to the first housing by a first flexible arm (Jannard: Para. [0086], module 104 used to drive a heads-up display; Fig. 44, display 402 interconnected with the module 400 with an articulating arm 410; Paras. [0168] and [0173]); and
an audio output device attached to the rigid material by a second flexible arm, wherein the audio output device is at least one of a bone conduction sensor, vibrational sensor, or a transducer (Jannard: Para. [0221]; Fig. 5, a speaker 144 as a bone conduction transducer affixed to the housing 104 via articulating arm 146).
Jannard fails to disclose a sensor as a bone conduction sensor, transducer, or vibrational sensor.
However, Farzbod discloses:
a sensor, wherein the sensor is at least one of a bone conduction sensor, vibrational sensor, or a transducer (Farzbod: Para. [0023]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the system, as taught by Jannard, to incorporate the MEMS microphone with a gas-filled chamber as an application of a bone conducting microphone, as taught by Farzbod, in order to provide a head mounded display device configured to detect vibrations of the wear’s bone structure corresponding to the wearer’s speech in substantial isolation from any ambient sounds traveling through the air (Farzbod: Paras. [0023] – [0025] and [0031]).
The combination of Jannard as modified by Farzbod fails to expressly disclose:
a second module, physically separate from the first module, including an electrooculography sensor configured to be attached to a bridge of the eyeglasses frame and be in electrical communication with the first processor.
However, Komaki discloses:
a second module, physically separate from the first module (EOG sensor module, as taught by Komaki, physically separate from the left and right temple modules of Jannard), including an electrooculography sensor configured to be attached to a bridge of the eyeglasses frame and be in electrical communication with the first processor (Komaki: Figs. 18-19; Para. [0144], EOG sensors 151a and 152a attached to the bridge 103 of the lens frame 102).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the system, as taught by Jannard and Farzbod, to incorporate the electro-oculographic (EOG) sensory structure and placement, as taught by Komaki, in order to obtain eye movement data of a high degree of accuracy eliminating mixture of vertical and horizontal data (Komaki: Paras. [0171]).
Jannard as modified by Farzbod fails to expressly disclose:
the first housing made from of a rigid material;
the first processor positioned within the rigid material of the first housing; and
the first microphone positioned on the exterior surface of the first housing.
However, Dobson discloses:
the first housing made from of a rigid material (Dobson: Figs. 1-2, housing 105), 
the  first processor positioned within the ridged material of the first housing (Dobson: Figs. 2 and 6; Col. 6, lines 30-35, housing 105 contains an electronics circuit 106 which includes a processor 160); and
the first microphone positioned on the exterior surface of the first housing (Dobson: Fig. 1; Col. 3, lines 60-65, microphone 122 mounted on the housing 105).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the system, as taught by Jannard, Farzbod and Komaki, to incorporate the switches mounted on the housing supported by the frame of the eyeglasses, as taught by Dobson, in order to allow the user to control various functions and priorities of the device (Dobson: Col. 4, lines 22-32).

With respect to claim 12, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 wherein the first channel is partially open (Jannard: Fig. 31, gripping pad defines a partially open channel).

With respect to claim 13, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 wherein the rigid material of the first housing is configured to be positioned on the first arm such that the first arm is positioned between at least 50% of the rigid material and the user's head (Jannard: Fig. 30, ear stem 234 is received between inside and outside grips 212 and 214; Para. [0134]).

With respect to claim 14, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 further comprising a first elastic material attached to the rigid material and configured to enclose the first channel (Jannard: Fig. 31, gripping pad 216 is an elastomeric material configured to conform to the shape of the ear stem 234; Para. [0135]).

With respect to claim 15, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 wherein the first display is dimensioned to be smaller than a first lens in the eyeglasses frame (Jannard: Fig. 44, display 402 is smaller than the lenses of the support assembly 300).

With respect to claim 16, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 further comprising a wired pathway incorporated into each of the first flexible arm and the second flexible arm (Jannard: Figs. 43-44, wire 308 connects electrical components of the removable modules 304 and 306).

With respect to claim 17, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 wherein the electrooculography sensor comprises at least two electrodes configured to physically contact a portion of the user's face (Komaki: Fig. 18, electrodes 151a, 151b, 152a and 152b configured to directly contact the user’s face).

With respect to claim 18, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 wherein the first microphone is positioned on the exterior surface of the rigid material that is closest to a front portion of the eyeglasses frame (Jannard: Fig. 12, microphone 176 of the detachable module 104 is positioned closest to the front of the support 102).

With respect to claim 19, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 11 further comprising a third module, physically separate from the first module and the second module.  The combination of Jannard as modified by Farzbod, Komaki and Dobson discloses two temple modules (Jannard: Fig. 43, 304 and 306; Dobson: 105 and 107) and an EOG sensor module (Komaki: Fig. 18, EOG sensor electrodes 151) attached to the frame of the HMD.  As such, since the mounting structure of the claimed third module identical to that of the claimed first module, the subject matter of the third module is rejected for the same reasons of obviousness as cited above in claim 11 in relation to the first module. 

With respect to claim 20, the combination of Jannard as modified by Farzbod, Dobson and Komaki teaches the system of claim 19 wherein the second channel is partially open (Jannard: Fig. 31, gripping pad defines a partially open channel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625